Exhibit 10.5

AMENDED

AND

RESTATED

BY-LAWS

OF

NCI BUILDING SYSTEMS, INC.

[Effective as of February 5, 1992, as amended March 17, 1999, September 9,
1999, September 7, 2000, May 30, 2002, September 1, 2005, June 1, 2006 and
December 7, 2006]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I OFFICES    1

SECTION 1.

  Registered Office    1

SECTION 2.

  Other Offices    1 ARTICLE II MEETINGS OF STOCKHOLDERS    1

SECTION 1.

  Time and Place of Meetings    1

SECTION 2.

  Annual Meetings    1

SECTION 3.

  Notice of Annual Meetings    1

SECTION 4.

  Special Meetings    1

SECTION 5.

  Notice of Special Meetings    1

SECTION 6.

  Quorum    1

SECTION 7.

  Order of Business    2

SECTION 8.

  New Business    2

SECTION 9.

  Voting    3

SECTION 10.

  List of Stockholders    3

SECTION 11.

  Inspectors of Votes    4 ARTICLE III BOARD OF DIRECTORS    4

SECTION 1.

  Powers    4

SECTION 2.

  Number, Tenure and Qualification    4

SECTION 3.

  Resignations    4

SECTION 4.

  Nominations    5

SECTION 5.

  Removal    6

SECTION 6.

  Vacancies    6

SECTION 7.

  Time and Place of Meetings    6

SECTION 8.

  Annual Meetings    6

SECTION 9.

  Regular Meetings - Notice    6

SECTION 10.

  Special Meetings - Notice    6

SECTION 11.

  Quorum and Manner of Acting    7

SECTION 12.

  Remuneration    7

SECTION 13.

  How Constituted and Powers    7

SECTION 14.

  Minutes of Committees    8

SECTION 15.

  Actions Without a Meeting    8

SECTION 16.

  Presence at Meetings by Means of Communications Equipment    8 ARTICLE IV
NOTICES    8

SECTION 1.

  Type of Notice    8

SECTION 2.

  Waiver of Notice    8

SECTION 3.

  Authorized Notices    8 ARTICLE V OFFICERS    9

SECTION 1.

  Description    9

SECTION 2.

  Election    9

 

i



--------------------------------------------------------------------------------

SECTION 3.

   Salaries    9

SECTION 4.

   Term    9

SECTION 5.

   Duties of the Chairman    9

SECTION 6.

   Duties of the Chief Executive Officer    9

SECTION 6A.

   Duties of the Chief Operating Officer    10

SECTION 6B.

   Duties of the President    10

SECTION 7.

   Duties of Vice President - Finance    11

SECTION 8.

   Duties of Vice Presidents and Assistant Vice Presidents    11

SECTION 9.

   Duties of Secretary and Assistant Secretaries    11

SECTION 10.

   Duties of Treasurer and Assistant Treasurers    11

SECTION 11.

   Duties of Controller and Assistant Controllers    12 ARTICLE VI
INDEMNIFICATION    12

SECTION 1.

   Damages and Expenses    12

SECTION 2.

   Prepaid Expenses    12

SECTION 3.

   Insurance    13

SECTION 4.

   Mergers    13 ARTICLE VII CAPITAL STOCK    13

SECTION 1.

   Certificates    13

SECTION 2.

   Facsimile Signatures    14

SECTION 3.

   Replacement of Lost, Stolen or Destroyed Certificates    14

SECTION 4.

   Transfers    14

SECTION 5.

   Record Date    14

SECTION 6.

   Registered Stockholders    14 ARTICLE VIII GENERAL PROVISIONS    14

SECTION 1.

   Dividends    14

SECTION 2.

   Reserves    15

SECTION 3.

   Annual Statement    15

SECTION 4.

   Checks    15

SECTION 5.

   Fiscal Year    15

SECTION 6.

   Corporate Seal    15

SECTION 7.

   Certificate of Incorporation    15

SECTION 8.

   Form of Records    15 ARTICLE IX AMENDMENTS    15

 

ii



--------------------------------------------------------------------------------

ARTICLE I

OFFICES

SECTION 1. Registered Office. The registered office of the corporation shall be
in the City of Wilmington, County of New Castle, State of Delaware.

SECTION 2. Other Offices. The corporation may also have offices at such other
place or places, both within and without the State of Delaware, as the board of
directors may from time to time determine or the business of the corporation may
require.

ARTICLE II

MEETINGS OF STOCKHOLDERS

SECTION 1. Time and Place of Meetings. All meetings of the stockholders shall be
held at such time and place, either within or without the State of Delaware, as
the board of directors shall designate and as shall be stated in the notice of
the meeting.

SECTION 2. Annual Meetings. The annual meeting of the stockholders shall be held
on the fourth Wednesday of February of each year, if not a legal holiday, and if
a legal holiday, then the next secular day following, or at such other date as
the board of directors of the corporation may determine and commencing at such
time as the board of directors shall determine; at the annual meeting, the
stockholders shall elect by a plurality vote by written ballot a board of
directors and transact such other business as may properly be brought before the
meeting.

SECTION 3. Notice of Annual Meetings. Notice in writing or by electronic
transmission of the annual meeting, stating the place, date and hour of the
meeting, shall be given to each stockholder of record entitled to vote at such
meeting not less than 10 nor more than 60 days before the date of the meeting.
[amended 12/7/2006]

SECTION 4. Special Meetings. Special meetings of the stockholders for any
purpose or purposes, unless otherwise prescribed by statute or by the
certificate of incorporation, may be called at any time by the chief executive
officer, or by order of the board of directors, and shall be called by the
chairman of the board, the chief executive officer or the secretary at the
request in writing or by electronic transmission of a majority of the board of
directors. Such request shall state the purpose or purposes of the proposed
special meeting. Business transacted at any special meeting of stockholders
shall be limited to the purposes stated in the notice. [amended 12/7/2006]

SECTION 5. Notice of Special Meetings. Notice in writing or by electronic
transmission of a special meeting, stating the place, date and hour of the
meeting and the purpose or purposes for which the meeting is called, shall be
given to each stockholder of record entitled to vote at such meeting not less
than 10 nor more than 60 days before the date of the meeting. [amended
12/7/2006]

SECTION 6. Quorum. The holders of stock having a majority of the voting power of
the stock entitled to be voted thereat, present in person or represented by
proxy, shall constitute a quorum for the transaction of business at all meetings
of the stockholders. If, however, such



--------------------------------------------------------------------------------

quorum shall not be present or represented at any meeting of the stockholders,
the stockholders entitled to vote thereat, present in person or represented by
proxy, shall have power to adjourn the meeting from time to time without notice
(other than announcement at the meeting at which the adjournment is taken of the
time and place of the adjourned meeting) until a quorum shall be present or
represented. At such adjourned meeting at which a quorum shall be present or
represented, any business may be transacted that might have been transacted at
the meeting as originally notified. If the adjournment is for more than 30 days,
or if after the adjournment a new record date is fixed for the adjourned
meeting, notice of the adjourned meeting shall be given to each stockholder of
record entitled to vote at the meeting.

SECTION 7. Order of Business. The order of business at annual meetings of
stockholders and, so far as practicable, at other meetings of stockholders shall
be determined by the chief executive officer.

SECTION 8. New Business. At an annual meeting of stockholders, only such new
business shall be conducted, and only such proposals shall be acted upon, as
shall have been properly brought before the annual meeting. For any new business
proposed by the board of directors to be properly brought before the annual
meeting, such new business shall be approved by the board of directors and shall
be stated in writing and filed with the secretary of the corporation at least
five days before the date of the annual meeting, and all business so approved,
stated and filed shall be considered at the annual meeting. Any stockholder may
make any other proposal at the annual meeting, but unless properly brought
before the annual meeting such proposal shall not be acted upon at the annual
meeting. For a proposal to be properly brought before an annual meeting by a
stockholder, the stockholder must have given proper and timely notice thereof in
writing to the secretary of the corporation as specified herein. To be timely, a
stockholder’s notice must be delivered to or mailed and received at the
principal executive offices of the corporation not later than the date that
corresponds to 120 days prior to the date the corporation’s proxy statement was
released to stockholders in connection with the previous year’s annual meeting
of stockholders. A stockholder’s notice to the secretary shall set forth as to
each matter the stockholder proposes to bring before the annual meeting (a) a
description of the proposal desired to be brought before the annual meeting and
the reasons for conducting such business at the annual meeting, (b) the name and
address, as they appear on the corporation’s books, of the stockholder proposing
such business and any other stockholders known by such stockholder to be
supporting such proposal, (c) the class and number of shares of the stock that
are held of record, beneficially owned and represented by proxy on the date of
such stockholder notice and on the record date of the meeting (if such date
shall have been made publicly available) by the stockholder and by any other
stockholders known by such stockholder to be supporting such proposal on such
dates, (d) any financial interest of the stockholder in such proposal, and
(e) all other information that would be required to be filed with the Securities
and Exchange Commission if, with respect to any such item of business, such
stockholder or stockholders were a participant in a solicitation subject to
Section 14 of the Securities Exchange Act of 1934, as amended.

The board of directors may reject any stockholder proposal not made strictly in
accordance with the terms of this Section 8. Alternatively, if the board of
directors fails to consider the validity of any stockholder proposal, the
presiding officer of the annual meeting shall, if the facts warrant, determine
and declare at the annual meeting that the stockholder

 

2



--------------------------------------------------------------------------------

proposal was not made in strict accordance with the terms of this section and,
if he should so determine, he shall so declare at the annual meeting and any
such business or proposal not properly brought before the annual meeting shall
not be acted upon at the annual meeting. This provision shall not prevent the
consideration and approval or disapproval at the annual meeting such reports, no
new business shall be acted upon at such annual meeting unless stated, filed and
received as herein provided.

SECTION 9. Voting. Except as otherwise provided in the certificate of
incorporation, each stockholder shall, at each meeting of the stockholders, be
entitled to one vote in person or by proxy for each share of stock of the
corporation held by him and registered in his name on the books of the
corporation on the date fixed pursuant to the provisions of Section 5 of Article
VII of these by-laws as the record date for the determination of stockholders
who shall be entitled to notice of and to vote at such meeting. Shares of its
own stock belonging to the corporation or to another corporation, if a majority
of the shares entitled to vote in the election of directors of such other
corporation is held directly or indirectly by the corporation, shall not be
entitled to vote. Any vote by stock of the corporation may be given at any
meeting of stockholders by the stockholder entitled thereto, in person or by his
proxy appointed by an instrument in writing subscribed by such stockholder or by
his attorney thereunto duly authorized and delivered to the secretary of the
corporation or to the secretary of the meeting; provided, however, that no proxy
shall be voted or acted upon after three years from its date, unless said proxy
shall provide for a longer period. Each proxy shall be revocable unless
expressly provided therein to be irrevocable and unless otherwise made
irrevocable by law. At all meetings of the stockholders, all matters, except
where other provision is made by law, the certificate of incorporation, or these
by-laws, shall be decided by the vote of a majority of the votes cast by the
stockholders present in person or by proxy and entitled to vote thereat, a
quorum being present. Unless demanded by a stockholder of the corporation
present in person or by proxy at any meeting of the stockholders and entitled to
vote thereat, or so directed by the chairman of the meeting, the vote thereat on
any question other than the election or removal of directors need not be by
written ballot. Upon a demand of any such stockholder for a vote by written
ballot on any question or at the direction of such chairman that a vote by
written ballot be taken on any question, such vote shall be taken by written
ballot. On a vote by written ballot, each ballot shall be signed by the
stockholder voting, or by his proxy, if there be such proxy, and shall state the
number of shares voted.

SECTION 10. List of Stockholders. It shall be the duty of the secretary or other
officer of the corporation who shall have charge of its stock ledger, either
directly or through another officer of the corporation designated by him or
through a transfer agent appointed by the board of directors, to prepare and
make, at least ten days before every meeting of the stockholders, a complete
list of the stockholders entitled to vote thereat, arranged in alphabetical
order, and showing the address of each stockholder and the number of shares
registered in the name of each stockholder. Such list shall be open to the
examination of any stockholder, for any purpose germane to the meeting, during
ordinary business hours, for a period of at least ten days before said meeting,
either at a place within the city where said meeting is to be held, which place
shall be specified in the notice of said meeting, or, if not so specified, at
the place where said meeting is to be held. The list shall also be produced and
kept at the time and place of said meeting during the whole time thereof, and
may be inspected by any stockholder of record who shall be present thereat. The
stock ledger shall be the only evidence as to who are the stockholders entitled
to examine the stock ledger, such list or the books of the corporation, or to
vote in person or by proxy at any meeting of stockholders.

 

3



--------------------------------------------------------------------------------

SECTION 11. Inspectors of Votes. The chairman may appoint two inspectors of
votes to act at each meeting of the stockholders, unless the board of directors
shall have theretofore made such appointments. Each inspector of votes shall
first subscribe an oath or affirmation faithfully to execute the duties of an
inspector of votes at the meeting with strict impartiality and according to the
best of his ability. Such inspectors of votes, if any, shall take charge of the
ballots, if any, at the meeting, and after the balloting on any question, shall
count the ballots cast and shall make a report in writing to the secretary of
the meeting of the results of the balloting. An inspector of votes need not be a
stockholder of the corporation, and any officer of the corporation may be an
inspector of votes on any question other than a vote for or against his election
to any position with the corporation or on any other question in which he may be
directly interested.

ARTICLE III

BOARD OF DIRECTORS

SECTION 1. Powers. The business and affairs of the corporation shall be managed
by its board of directors, which shall have and may exercise all powers of the
corporation and take all lawful acts as are not by statute, the certificate of
incorporation or these by-laws directed or required to be exercised or taken by
the stockholders.

SECTION 2. Number, Tenure and Qualification. The number of directors shall be
fixed from time to time exclusively pursuant to a resolution adopted by a
majority of the board of directors. Commencing with the first shareholders’
meeting after adoption of these Amended and Restated By-Laws at which directors
are elected, the directors shall be divided, with respect to the time for which
they severally hold office, into three classes, as nearly equal in number as is
reasonably possible, with the term of office of the first class to expire at the
1993 annual meeting of shareholders, the term of office of the second class to
expire at the 1994 annual meeting of shareholders and the term of office of the
third class to expire at the 1995 annual meeting of shareholders, with each
director to hold office until his or her successor shall have been duly elected
and qualified. At each annual meeting of shareholders, commencing with the 1993
annual meeting, directors elected to succeed those directors whose terms then
expire shall be elected for a term of office to expire at the third succeeding
annual meeting of shareholders after their election, with each director to hold
office until his or her successor shall have been duly elected and qualified. No
person may stand for election as a director if, on the date of any annual or
special meeting held for the purpose of electing directors, such person shall
have surpassed the age of 73. [amended 5/30/2002 and 9/1/05]

SECTION 3. Resignations. Any director may resign at any time by giving notice in
writing or by electronic transmission of his resignation to the corporation,
effective at the time specified therein or, if not specified, immediately upon
its receipt by the corporation. Unless otherwise specified in the notice,
acceptance of a resignation shall not be necessary to make it effective.
[amended 12/7/2006]

 

4



--------------------------------------------------------------------------------

SECTION 4. Nominations. If a person is to be elected to the board of directors
because of a vacancy existing on the board, nomination shall be made only by the
board of directors or of a nominating committee of the board of directors (the
board of directors as a whole or such committee of the board being referred to
herein as the “nominating committee”) pursuant to the affirmative vote of the
majority of the entire membership of the nominating committee. The nominating
committee shall also make nominations for the directors to be elected by the
stockholders of the corporation at an annual meeting of the stockholders as
provided in this section.

Only persons nominated in accordance with the procedures set forth in this
Section 4 shall be eligible for election as directors at an annual meeting. The
nominating committee shall select the management nominees for election as
directors. Except in the case of a nominee substituted as a result of the death,
incapacity, disqualification or other inability to serve as a management
nominee, the nominating committee shall deliver written nominations to the
secretary at least 30 days prior to the date of the annual meeting. Management
nominees substituted as a result of the death, incapacity, disqualification or
other inability to serve as a management nominee shall be delivered to the
secretary as promptly as practicable. Provided the nominating committee selects
the management nominees, no nominees for directors except those made by the
nominating committee shall be voted upon at the annual meeting unless other
nominations by stockholders are made in accordance with the provisions of this
Section 4. Ballots bearing the names of all the persons nominated for election
as directors at an annual meeting in accordance with the procedures set forth in
this Section 4 by the nominating committee and by stockholders shall be provided
for use at the annual meeting. However, except in the case of a management
nominee substituted as a result of the death, incapacity, disqualification or
other inability to serve as a management nominee, if the nominating committee
shall fail or refuse to nominate a slate of directors at least 30 days prior to
the date of the annual meeting, nominations for directors may be made at the
annual meeting by any stockholder entitled to vote and shall be voted upon. No
person shall be elected as a director of the corporation unless nominated in
accordance with the terms set forth in this Section 4.

Nominations of individuals for election to the board of directors of the
corporation at an annual meeting of stockholders may be made by any stockholder
of the corporation entitled to vote for the election of directors at that
meeting who complies with the procedures set forth in this Section 4. To be
timely, a stockholder’s notice shall be delivered to, or mailed and received at,
the principal executive offices of the corporation not less than 75 days prior
to the date of the annual meeting of stockholders nor more than 85 days prior to
the date of such annual meeting; provided, however, that if less than 75 days’
notice or prior public disclosure of the date of the annual meeting is given or
made, notice by the stockholder to be timely must be so delivered or received
not later than the close of business on the 10th day following the earlier of
(a) the day on which such notice of the date of the annual meetings was mailed
or (b) the day on which such public disclosure was made. Such stockholder’s
notice shall set forth (i) as to each person whom the stockholder proposes to
nominate for election or re-election as a director (A) the name, age, business
address and residence address of such person, (B) the principal occupation or
employment of such person, (C) the classes and number of shares of capital stock
of the corporation that are owned of record and beneficially owned by such
person on the date of such stockholder notice and (D) any other information
relating to such person that is required to be disclosed in solicitations of
proxies with respect to nominees for election as directors pursuant to

 

5



--------------------------------------------------------------------------------

Section 14 under the Securities Exchange Act of 1934, as amended; and (ii) as to
the stockholder giving the notice (A) the name and address, as they appear on
the corporation’s books, of such stockholder and any other stockholders known by
such stockholder to be supporting such nominees, and (B) the classes and number
of shares of capital stock of the corporation that are owned of record and
beneficially owned by such stockholder on the date of such stockholder notice
and by any other stockholders known by such stockholder to be supporting such
nominees on the date of such stockholder notice.

The board of directors may reject any nomination by a stockholder not made in
strict accordance with the terms of this Section 4. Alternatively, if the board
of directors fails to consider the validity of any nominations by a stockholder,
the presiding officer of the annual meeting shall, if the facts warrant,
determine and declare at the annual meeting that a nomination was not made in
strict accordance with the terms of this Section 4, and, if he should so
determine, he shall so declare at the annual meeting and the defective
nomination shall be disregarded.

SECTION 5. Removal. Any director may be removed, with cause, at any time, by the
affirmative vote by written ballot of 80% of the voting interest of the
stockholders of record of the corporation entitled to vote, given at an annual
meeting or at a special meeting of the stockholders called for that purpose. The
vacancy in the Board of Directors caused by any such removal shall be filled by
the Board of Directors as provided in Section 6 of this Article III.

SECTION 6. Vacancies. Vacancies and newly created directorships resulting from
any increase in the authorized number of directors may be filled only by a
majority of the directors then in office though less than a quorum or by a sole
remaining director. Directors so chosen shall hold office until the annual
meeting next after their election or until their successors are elected and
qualified, unless sooner displaced. If there are no directors in office, then an
election of directors may be held in the manner provided by statute.

MEETINGS OF THE BOARD OF DIRECTORS

SECTION 7. Time and Place of Meetings. The board of directors of the corporation
may hold meetings, both regular and special, at such time and places as it
determines.

SECTION 8. Annual Meetings. The first meeting of each newly elected board of
directors shall be held immediately following the annual meeting of
stockholders, and no notice of such meeting to the newly elected directors shall
be necessary in order legally to constitute the meeting, provided a quorum shall
be present. If such meeting is not held immediately following the annual meeting
of stockholders, the meeting may be held at such time and place as shall be
specified in a notice given as hereinafter provided for special meetings of the
board of directors, or as shall be specified in a written or electronically
transmitted waiver signed by all of the directors. [amended 12/7/2006]

SECTION 9. Regular Meetings - Notice. Regular meetings of the board of directors
may be held without notice.

SECTION 10. Special Meetings - Notice. Special meetings of the board of
directors may be called by the chairman of the board, chief executive officer or
two directors on 12 hours’

 

6



--------------------------------------------------------------------------------

notice to each director, either personally, by telephone, mail or electronic
transmission, or other form of recorded communication; special meetings shall be
called by the secretary in like manner and on like notice on the written or
electronically transmitted request of the chairman of the board, chief executive
officer or two directors. Notice of any such meeting need not be given to any
director, however, if waived by him in writing or by electronic transmission or
other form of recorded communication, or if he shall be present at the meeting.
[amended 12/7/2006]

SECTION 11. Quorum and Manner of Acting. At all meetings of the board of
directors, fifty percent (50%) of the directors at the time in office (but not
less than one-third of the whole board of directors) shall constitute a quorum
for the transaction of business, and the act of a majority of the directors
present at any meeting at which a quorum is present shall be the act of the
board of directors, except as may be otherwise specifically provided by statute
or by the certificate of incorporation. If a quorum shall not be present at any
meeting of the board of directors, the directors present may adjourn the meeting
from time to time, without notice other than announcement at the meeting, until
a quorum shall be present.

SECTION 12. Remuneration. Unless otherwise expressly provided by resolution
adopted by the board of directors, none of the directors shall, as such, receive
any stated remuneration for his services; but the board of directors may at any
time and from time to time by resolution provide that a specified sum shall be
paid to any director of the corporation, either as his annual remuneration as
such director or member of any committee of the board of directors or as
remuneration for his attendance at each meeting of the board of directors or any
such committee. The board of directors may also likewise provide that the
corporation shall reimburse each director for any expenses paid by him on
account of his attendance at any meeting. Nothing in this section shall be
construed to preclude any director from serving the corporation in any other
capacity and receiving remuneration therefor.

COMMITTEES OF DIRECTORS

SECTION 13. How Constituted and Powers. The board of directors may, by
resolution passed by a majority of the whole board, designate one or more
committees, each committee to consist of one or more of the directors of the
corporation. The board may designate one or more directors as alternate members
of any committee, who may replace any absent or disqualified member at any
meeting of the committee. If no alternate be so appointed, the member or members
thereof present at any meeting and not disqualified from voting, whether or not
he or they constitute a quorum, may unanimously appoint another member of the
board of directors to act at the meeting in the place of any such absent or
disqualified member; provided, that members of the Audit Committee and the
Compensation Committee may only appoint a “non-employee director” (as defined in
Rule 16b-3 promulgated under the Securities and Exchange Act of 1934, as
amended) of the board of directors. Any committee, to the extent provided in the
resolution of the board of directors and not prohibited by law, shall have and
may exercise all the powers and authority of the board of directors in the
management of the business and affairs of the corporation, and may authorize the
seal of the corporation to be affixed to all papers that may require it. At any
meeting of a committee, a majority of the members of the committee shall
constitute a quorum for the transaction of business, and the act of a majority
of the members present at any meeting at which a quorum is present shall be the
act of the committee. [amended 9/9/1999]

 

7



--------------------------------------------------------------------------------

SECTION 14. Minutes of Committees. Each committee shall keep regular minutes of
its meetings and proceedings and report the same to the board of directors at
the next meeting thereof.

GENERAL

SECTION 15. Actions Without a Meeting. Any action required or permitted to be
taken at any meeting of the board of directors, or of any committee thereof, may
be taken without a meeting if all members of the board of directors or such
committee, as the case may be, consent thereto in writing or by electronic
transmission, and the writing or writings or electronic transmission or
transmissions are filed with the minutes of proceedings of the board of
directors or any committee thereof. Such filing shall be in paper form if the
minutes are maintained in paper form and shall be in electronic form if the
minutes are maintained in electronic form. [amended 12/7/2006]

SECTION 16. Presence at Meetings by Means of Communications Equipment. Members
of the board of directors, or of any committee designated by the board of
directors, may participate in a meeting of the board of directors or committee
by means of conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear one another.
Participation in a meeting conducted pursuant to this section shall constitute
presence in person at the meeting.

ARTICLE IV

NOTICES

SECTION 1. Type of Notice. Except as otherwise specifically provided herein or
required by law, all notices required to be given pursuant to these by-laws
shall be in writing and may in very instance be effectively given by hand
delivery (including use of a courier service), by depositing such notice in the
mail, postage prepaid, or be sending such notice by electronic transmission or
facsimile. Any such notice shall be addressed to the person to whom notice is to
be given at such person’s address as it appears on the records of the
corporation. The notice shall be deemed given (i) in the case of hand delivery,
when received by the person to whom notice is to be given or by any person
accepting such notice on behalf of such person, (ii) in the case of delivery by
mail, when deposited in the mail, and (iii) in the case of delivery via
electronic delivery or facsimile, when dispatched. [amended 12/7/2006]

SECTION 2. Waiver of Notice. Whenever any notice is required to be given under
the provisions of any applicable statute, the certificate of incorporation or
these by-laws, a waiver thereof in writing or by electronic transmission, signed
by the person or persons entitled to said notice, whether before or after the
time stated therein, shall be deemed equivalent thereto, and transmission of a
waiver of notice by a director or stockholder by mail, electronic transmission
or other form of recorded communication may constitute such a waiver. [amended
12/7/2006]

SECTION 3. Authorized Notices. Unless otherwise specified herein, the secretary
or such other person or persons as the chief executive officer designates shall
be authorized to give notices for the corporation.

 

8



--------------------------------------------------------------------------------

ARTICLE V

OFFICERS

SECTION 1. Description. The elected officers of the corporation shall be a chief
executive officer, a chief operating officer, a president, one or more vice
presidents, with or without such descriptive titles as the board of directors
shall deem appropriate, a secretary and a treasurer and, if the board of
directors so elects a chairman of the board (who shall be a director) and a
controller. The board of directors by resolution shall also appoint one or more
assistant secretaries, assistant treasurers, assistant controllers and such
other officers and agents as from time to time may appear to be necessary or
advisable in the conduct of the affairs of the corporation. Any two or more
offices may be held by the same person. Unless otherwise provided in a
resolution of the board of directors or a written or electronically transmitted
directive of the chief executive officer, each of the officers of the
corporation shall have general authority to agree upon and execute all bonds,
evidences of indebtedness, deeds, leases, contracts, and other obligations in
the name of the corporation and affix the corporate seal thereto. [amended
3/17/1999 and 12/7/2006]

SECTION 2. Election. The board of directors at its first meeting after each
annual meeting of stockholders shall elect and appoint the officers to fill the
positions designated in Section 1 of this Article V.

SECTION 3. Salaries. The board of directors shall fix all salaries of all
elected officers of the corporation.

SECTION 4. Term. An officer of the corporation shall hold office until he
resigns or his successor is chosen and qualified. Any officer elected or
appointed by the board of directors may be removed at any time by the
affirmative vote of a majority of the whole board of directors. The board of
directors shall fill any vacancy occurring in any office of the corporation by
death, resignation, removal or otherwise.

SECTION 5. Duties of the Chairman. The chairman of the board shall preside when
present at all meetings of the board of directors. He shall advise and counsel
the chief executive officer and chief financial officer and other officers of
the corporation, and shall exercise such powers and perform such duties as shall
be assigned to or required of him from time to time by the board of directors.
[amended 3/17/1999]

SECTION 6. Duties of the Chief Executive Officer. The chief executive officer
shall have responsibility for and general supervision of the affairs of the
corporation and shall have general and active executive charge, management, and
control of all the business, operations, and properties of the corporation with
all such powers as may be reasonably incident to such responsibilities, subject
to the provisions of these by-laws and the control of the board of directors.
Unless a chairman of the board shall have been elected, the chief executive
officer shall preside, when present, at all meetings of stockholders and at all
meetings of the board of directors. The chief executive officer shall be the
ranking officer of the corporation, to whom all other officers shall be
subordinate, and he shall be responsible for and see that all orders and
resolutions of the stockholders and the board of directors are carried into
effect. The chief executive officer shall have the power and authority to sign
stock certificates; to cause the

 

9



--------------------------------------------------------------------------------

employment or appointment of such employees and agents of the corporation as the
proper conduct of operations may require; to terminate, remove or suspend any
employee or agent who shall have been employed or appointed under his authority
or under authority of an officer subordinate to him; to suspend for cause any
officer subordinate to the chief executive officer, pending final action by the
board of directors or such other authority as shall have elected or appointed
such officer; to delegate any of the foregoing powers and authority to any other
officer or agent of the corporation; and, in general, to exercise all the powers
and authority usually appertaining to the chief executive officer of a
corporation (except as otherwise provided in these by-laws or in resolutions or
written or electronically transmitted directives of the board of directors), as
may be designated in accordance with these by-laws, and as from time to time may
be assigned to him by the board of directors. In the absence of the chief
executive officer, his duties shall be performed and his powers may be exercised
by the chief operating officer, if different from the chief executive officer
and president, by the president in the absence of the chief operating officer,
or otherwise by such other officer as the chief executive officer shall
designate in writing or by electronic transmission or (failing such designation)
by the executive committee (if any has been appointed) or such officer as it may
designate in writing or by electronic transmission, subject, in either case, to
review and superseding action by the board of directors. [amended 3/17/1999 and
12/7/2006]

SECTION 6A. Duties of the Chief Operating Officer. The chief operating officer
shall have general, active supervision of and responsibility for the business
operations of the corporation, subject to the review and approval of the chief
executive officer. The chief operating officer shall have the same authority and
powers with respect to the conduct of the business operations of the corporation
as has the chief executive officer with respect to its affairs generally. As
such, he shall have all such powers and authority as may be reasonably incident
to such responsibilities and as usually appertain to the chief operating officer
of a corporation (except as otherwise provided in these by-laws or in
resolutions or written or electronically transmitted directives of the board of
directors or chief executive officer), as well as other powers and authority as
may be designated in accordance with these by-laws and as from time to time may
be assigned to him by the board of directors or the chief executive officer. He
shall preside, in the absence of any other person designated by these by-laws,
at all meetings of the board of directors and shareholders. He shall have the
power and authority to sign stock certificates. The chief operating officer
shall report to the chief executive officer and otherwise shall be the ranking
officer of the corporation to whom all other officers shall be subordinate.
[amended 3/17/1999 and 12/7/2006]

SECTION 6B. Duties of the President. The president shall be the chief executive
officer and/or the chief operating officer of the corporation, unless a chief
executive officer or a chief operating officer is otherwise elected. The
president shall have all powers and authority as usually appertain to the
president of a corporation (except as otherwise provided in these by-laws or in
resolutions or written or electronically transmitted directives of the board of
directors or chief executive officer), as well as other powers and authority as
may be designated in accordance with these by-laws and as from time to time may
be assigned to him by the board of directors or the chief executive officer. He
shall have the power and authority to sign stock certificates. [amended
3/17/1999 and 12/7/2006]

 

10



--------------------------------------------------------------------------------

SECTION 7. Duties of Vice President - Finance. There may be designated a vice
president finance, who, if so designated, shall be the chief financial and
accounting officer of the corporation. He shall have active control of and
responsibility for all matters pertaining to the financial affairs of the
corporation and its subsidiaries. His authority shall include the authorities of
the treasurer and controller. He shall be responsible for approval of all
filings with governmental agencies. He shall have the authority to execute and
deliver bonds, deeds, contracts and stock certificates of and for the
corporation, and to affix the corporate seal thereto by handwritten, facsimile
or electronically transmitted signature and all other powers customarily
appertaining to his office, except to the extent otherwise limited or enlarged.
He shall report to the president and to the executive committee and the board of
directors of the corporation at their request on all financial matters of the
corporation. [amended 12/7/2006]

SECTION 8. Duties of Vice Presidents and Assistant Vice Presidents. In the
absence of the chief executive officer or chief financial officer or in the
event of his inability or refusal to act, the vice president (or in the event
there be more than one vice president, the vice presidents in the order
designated by the board, or in the absence of any designation, in the order of
their election) shall perform the duties of the president and, when so acting,
shall have all the powers of and be subject to all the restrictions upon the
president. The vice presidents shall perform such other duties and have such
other powers as the board of directors or the president may from time to time
prescribe. [amended 3/17/1999]

SECTION 9. Duties of Secretary and Assistant Secretaries. The secretary or an
assistant secretary shall attend all meetings of the board of directors and all
meetings of the stockholders and record all proceedings of the meetings of the
stockholders of the corporation, and of the board of directors in a book to be
kept for that purpose, and shall perform like duties for the standing committees
when required. The secretary shall be under the supervision of the chief
executive officer and shall perform such other duties as may be prescribed by
the chief executive officer. The secretary shall have charge of the seal of the
corporation and have authority to affix the seal to any instrument requiring it.
When so affixed, the seal shall be attested by the signature of the secretary or
treasurer or an assistant secretary or assistant treasurer, which may be a
facsimile. The secretary shall keep and account for all books, documents, papers
and records of the corporation except those for which some other officer or
agent is properly accountable. The secretary shall have authority to sign stock
certificates, and shall generally perform all the duties usually appertaining to
the office of the secretary of a corporation. [amended 3/17/1999]

Assistant secretaries in the order of their seniority, unless otherwise
determined by the board of directors, shall assist the secretary, and in the
absence or disability of the secretary, perform the duties and exercise the
powers of the secretary. They shall perform such other duties and have such
other powers as the board of directors may from time to time prescribe.

SECTION 10. Duties of Treasurer and Assistant Treasurers. The treasurer shall
have the responsibility for and custody over all assets of the corporation, and
the responsibility for handling of the liabilities of the corporation. He shall
cause proper entries of all receipts and disbursements of the corporation to be
recorded in its books of account. He shall have the responsibility for all
matters pertaining to taxation and insurance. He shall have the authority to
endorse for deposit or collection, or otherwise, all commercial paper payable to
the corporation,

 

11



--------------------------------------------------------------------------------

and to give proper receipts or discharges for all payments to the corporation.
He shall be responsible for all terms of credit granted by the corporation and
for the collection of all its accounts. He shall have the authority to execute
and deliver bonds, deeds, contracts and stock certificates of and for the
corporation, and to affix the corporate seal thereto by handwritten, facsimile
or electronically transmitted signature and all other powers customarily
appertaining to his office, except to the extent otherwise limited or enlarged.
The treasurer shall be under the supervision of the vice president - finance and
he shall perform such other duties as may be prescribed to him by the vice
president - finance, if one be designated. [amended 12/7/2006]

Assistant treasurers, in the order of their seniority shall assist the
treasurer; and in the absence or disability of the treasurer, perform the duties
and exercise the powers of the treasurer.

SECTION 11. Duties of Controller and Assistant Controllers. The controller shall
be responsible for all matters pertaining to the accounts of the corporation,
its subsidiaries and divisions, with the supervision of the books of account,
their installation, arrangement and classification. The controller shall
maintain adequate records of all assets, liabilities and transactions; see that
an adequate system of internal audit thereof is currently and regularly
maintained; coordinate the efforts of the corporation’s independent public
accountants in its external audit program; receive, review and consolidate all
operating and financial statements of the corporation and its various
departments and subsidiaries; and prepare financial statements, reports and
analyses. The controller shall have supervision of the accounting practices of
the corporation and of each subsidiary and division of the corporation, and
shall prescribe the duties and powers of the chief accounting personnel of the
subsidiaries and divisions. The controller shall cause to be maintained an
adequate system of financial control through a program of budgets, financial
planning and interpretive reports. The controller shall initiate and enforce
accounting measures and procedures whereby the business of the corporation and
its subsidiaries and divisions shall be conducted with the maximum efficiency
and economy. The controller shall have all other powers customarily appertaining
to the office of controller, except to the extent otherwise limited or enlarged.
The controller shall be under the supervision of the vice president - finance,
if one be designated.

The assistant controllers, in the order of their seniority, shall assist the
controller, and if the controller is unavailable, perform the duties and
exercise the powers of the controller.

ARTICLE VI

INDEMNIFICATION

SECTION 1. Damages and Expenses. To the full extent permitted by law, the
corporation shall indemnify and pay the expenses of any party who is or was
made, or threatened to be made, a party to an action or proceeding (whether
civil, criminal, administrative or investigative) by reason of the fact that he
is or was a director, officer or employee of the corporation or served any other
corporation, trust or enterprise in any capacity at the request of the
corporation.

SECTION 2. Prepaid Expenses. Expenses incurred in defending a civil or criminal
action, suit or proceeding shall be paid by the corporation as incurred and in
advance of the final disposition of such action, suit or proceeding, provided
the party undertakes in writing (in form

 

12



--------------------------------------------------------------------------------

and substance reasonably satisfactory to the corporation) to repay the amount
paid or reimbursed if it is ultimately determined that such party is not
entitled to indemnification for such expenses. [amended 9/7/2000]

SECTION 3. Insurance. The corporation may purchase and maintain insurance on
behalf of any person who is or was a director, officer, employee or agent of the
corporation, or is or was serving at the request of the corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against him
and incurred by him in any such capacity, or arising out of his status as such,
whether or not the corporation would have the power to indemnify him against
such liability under the provisions of this Article VI.

SECTION 4. Mergers. For purposes of this Article VI, references to “the
corporation” shall include, in addition to the resulting or surviving
corporation, constituent corporations (including any constituent of a
constituent) absorbed in a consolidation or merger that, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise shall stand in the same position under the provisions
of this Article VI with respect to the resulting or surviving corporation as he
would have with respect to such constituent corporation if its separate
existence had continued.

ARTICLE VII

CAPITAL STOCK

SECTION 1. Certificates. The board of directors may provide by resolution that
some or all of any or all classes or series of its stock will be uncertificated
shares. However, any such resolution will not apply to shares represented by a
certificate until that certificate is surrendered to the corporation. Every
holder of stock in the corporation represented by certificates shall be entitled
to have a certificate, signed by, or in the name of the corporation by, the
chairman of the board, the chief executive officer, the chief financial officer,
the president or a vice president and by the secretary or an assistant secretary
of the corporation, certifying the number of shares owned by him in the
corporation. If the corporation shall be authorized to issue more than one class
of stock or more than one series of any class, the powers, designations,
preferences and relative, participating, option or other special rights of each
class of stock or series thereof and the qualifications, limitations or
restrictions of such preferences or rights shall be set forth in full or
summarized on the face or back of the certificate that the corporation shall
issue to represent such class or series of stock; provided, that, except as
otherwise provided in Section 202 of the General Corporation Law of the State of
Delaware, in lieu of the foregoing requirements, there may be set forth on the
face or back of the certificate that the corporation shall issue to represent
such class or series of stock a statement that the corporation will furnish
without charge to each stockholder who so requests the powers, designations,
preferences and relative, participating, optional or other special rights of
each class of stock or series thereof and the qualifications, limitations or
restrictions of such preferences or rights. [amended 3/17/1999 and 6/1/2006]

 

13



--------------------------------------------------------------------------------

SECTION 2. Facsimile Signatures. Any or all of the signatures on the certificate
may be facsimile. In case any officer, transfer agent or registrar who has
signed or whose facsimile signature has been placed upon a certificate shall
have ceased to be such officer, transfer agent or registrar before such
certificate is issued, it may be issued by the corporation with the same effect
as if he were such officer, transfer agent or registrar at the date of issue.

SECTION 3. Replacement of Lost, Stolen or Destroyed Certificates. The board of
directors may direct a new certificate or certificates of stock or
uncertificated shares to be issued in place of any certificate or certificates
of stock theretofore issued by the corporation and alleged to have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate of stock to be lost, stolen or destroyed. When
authorizing such issue of a new certificate or certificates, the board of
directors may, in its discretion and as a condition precedent to the issuance
thereof, require the owner of such lost, stolen or destroyed certificate or
certificates, or his legal representative, to advertise the same in such manner
as it shall require or to give the corporation a bond in such sum as it may
direct as indemnity against any claim that may be made against the corporation
with respect to the certificate alleged to have been lost, stolen or destroyed
or the issuance of such new certificate of stock or uncertificated shares.
[amended 6/1/2006]

SECTION 4. Transfers. Upon surrender to the corporation or the transfer agent of
the corporation of a certificate for shares duly endorsed or accompanied by
proper evidence of succession, assignation or authority to transfer, it shall be
the duty of the corporation, subject to any proper restrictions on transfer, to
issue a new certificate to the person entitled thereto, cancel the old
certificate and record the transaction upon its books. Upon receipt of proper
transfer instructions from the registered owner of uncertificated shares, such
uncertificated shares will be cancelled and issuance of new equivalent
uncertificated shares or certificated shares will be made to the person entitled
thereto and the transaction will be recorded upon the books of the corporation.
[amended 6/1/2006]

SECTION 5. Record Date. The board of directors may fix, in advance, a record
date for stockholders’ meetings or for any other lawful purpose, which shall be
no fewer than 10 nor more than 60 days before the date of the meeting or other
action. A determination of stockholders of record entitled to notice of or to
vote at a meeting of stockholders shall apply to any adjournment of the meeting;
provided, however, that the board of directors may fix a new record date for the
adjourned meeting.

SECTION 6. Registered Stockholders. The corporation shall be entitled to
recognize the exclusive right of a person registered on its books as the owner
of shares to receive dividends and to vote as such owner, and shall not be bound
to recognize any equitable or other claim to or interest in such share or shares
on the part of any other person, whether or not provided by the laws of the
State of Delaware.

ARTICLE VIII

GENERAL PROVISIONS

SECTION 1. Dividends. Dividends upon the capital stock of the corporation, if
any, may be declared by the board of directors (but not any committee thereof)
at any regular meeting, pursuant to law. Dividends may be paid in cash, in
property, or in shares of the capital stock or other securities.

 

14



--------------------------------------------------------------------------------

SECTION 2. Reserves. Before payment of any dividend, there may be set aside out
of any funds of the corporation available for dividends such sum or sums as the
board of directors from time to time, in their absolute discretion, thinks
proper as a reserve or reserves to meet contingencies, or for equalizing
dividends, or for repairing or maintaining any property of the corporation, or
for such other purpose as the board of directors shall think conducive to the
interest of the corporation, and the board of directors may modify or abolish
any such reserve in the manner in which it was created.

SECTION 3. Annual Statement. The board of directors shall present at each annual
meeting, and at any special meeting of the stockholders when called for by vote
of the stockholders, a full and clear statement of the business and condition of
the corporation.

SECTION 4. Checks. All checks or demands for money and promissory notes of the
corporation shall be signed by such officer or officers or such other person or
persons as the board of directors may from time to time prescribe.

SECTION 5. Fiscal Year. The fiscal year of the corporation shall be determined
by the board of directors.

SECTION 6. Corporate Seal. The corporate seal shall have inscribed thereon the
name of the corporation, the year of its organization, and the word “Delaware.”
The seal may be used by causing it or a facsimile thereof to be impressed,
affixed, reproduced or otherwise.

SECTION 7. Certificate of Incorporation. These by-laws are subject to the terms
of the certificate of incorporation of the corporation.

SECTION 8. Form of Records. Any records maintained by the corporation in the
regular course of its business, including its stock ledger, books of account and
minute books, may be kept in electronic form or any other information storage
device, provided that the records so kept can be converted into clearly legible
form within a reasonable time. The corporation shall so convert any records so
kept upon the request of any person entitled to inspect the same. [amended
12/7/2006]

ARTICLE IX

AMENDMENTS

The by-laws may be altered, amended or repealed or new by-laws adopted only in
accordance with the Restated Certificate of Incorporation of the corporation and
any other requirements specified in these by-laws.

 

15



--------------------------------------------------------------------------------

CERTIFICATION

I, Todd R. Moore, Secretary of NCI Building Systems, Inc., hereby certify that
the foregoing is a true, accurate and complete copy of the By-Laws of NCI
Building Systems, Inc., as amended and restated by its Board of Directors as of
February 5, 1992 and as amended March 17, 1999, September 9, 1999, September 7,
2000, May 30, 2002, June 1, 2006, and December 7, 2006.

 

/s/ Todd R. Moore

Todd R. Moore, Secretary

 

16